Citation Nr: 1223855	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the removal of the right testicle.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical and lumbar spine.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the residuals of an injury of the right foot.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran had active service from March 1978 to June 1978.

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in December 2002 and September 2007 by the Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at video-conference hearings before Board members in May 2004 and April 2008, the latter of which was before the undersigned Veterans Law Judge.  Transcripts of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claims were initially adjudicated by the Board in a decision issued in April 2005.  However, pursuant to a subsequent Joint Motion for Remand, this decision was vacated by an Order issued by the United States Court of Appeals for Veterans Claims (Court) in November 2006.  Pursuant to the Court's Order, the case was remanded for further development by the Board in June 2008 and again in 2010.  The case has now been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Board has twice remanded the Veteran's claims to ensure compliance with the directives of a 2006 Joint Motion, which found that VA had committed prejudicial error by failing to obtain treatment records identified by the Veteran as relevant.  The names of these private providers were set forth in the Board's 2010 remand, and a review of the record reflects that the AMC has made adequate efforts to obtain these identified records.  

Since this case was last before the Board, the Veteran also requested that his recent VA treatment records from the Searcy, Arkansas VA Community-Based Outpatient Clinic also be obtained, as reflected in statements received by VA in January and April 2011.  The Board notes that no VA treatment is of record with the exception of some 1985 and 2002 records submitted by the Veteran's former representative, and neither the Veteran's paper nor virtual VA claims files reflects that the AMC requested his VA treatment records.  As the Veteran has identified these records as relevant, they are constructively in VA's possession, and given the logic behind the Joint Motion and Court Order, attempts to obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  After clarifying the dates of VA treatment the Veteran considers relevant, obtain copies of the indicated VA treatment records, including those from the Searcy, Arkansas VA Community-Based Outpatient Clinic.

2.  Then, readjudicate the Veteran's claims.  If the full benefit sought with regard to any claim remains denied, the Veteran should be issued a supplemental statement of the case that addresses actions taken since the issuance of the last supplemental statement of the case, and given the opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


